DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Biomed Est (DE202011002653 U1) in view of Nelson (US 3,842,632).

Regarding claim 1, Biomed Est teaches a drill for a dental implant (Fig. 3), the drill comprising; 
a coupling part (21, Fig. 3) connected to a hand piece ([0023] lines 167-168; similar to shank 1,  shank 21 connects to a handpiece) configured to provide a rotational force ([0012] lines 97-100); 
a body part (see annotated Figure 3 below) disposed below the coupling part (see figure 3) and configured to transmit the rotational force downward (as the drill rotates, the body will also rotate and transmit rotation to the lower part of the tool); 
a cutting part (see annotated Figure 3) including a plurality of cutting blades (22, Fig. 3), and a void section (27, Fig. 3; [0010] lines 83-86), the cutting blades (22) being disposed below the body part in order to cut an alveolar bone and form a hole therein (see Figure 3) and being spaced apart at a predetermined angle in a rotational direction (the cutting blades are spaced in an angled and twisted manner), and the void section (27) being surrounded by the cutting blades along at least a portion of an inner circumference of the cutting blades (see figure 3) and wherein the void section defined by an inner circumference of a sidewall of the cutting part such that a section directly engages the void (see annotated Figure below).

    PNG
    media_image1.png
    394
    307
    media_image1.png
    Greyscale

Biomed Est teaches that the hollow core/void allows cooling liquid during drilling to cool the cutting helix from both the outside and from the inside as to not thermally traumatize the removed bone tissue or residue ([0027] lines 223-226), but does not explicitly teach the device also comprises:
a coolant passage configured to communicate with the void section by passing through the coupling part and the body part and configured to, while the alveolar bone is being cut, supply coolant to the void section so that the coolant is introduced to the cutting blades or that the section that directly engages the void is a concave section.
	Nelson teaches a dental drill in the same field of endeavor of dental drill for cutting through a tooth (abstract). Nelson teaches the drill (36, Figs. 6-7) includes a tubular coolant bore and a passageway (see Figure below) to enable coolant to be passed therethrough and supply the exterior working edges of the drill with cooling fluid (Col. 7 lines 6-12). Nelson also teaches the coolant tubular bore and the passageway pass through a shank (34) of the drill and the tubular coolant bore transitions to a concave passageway (see annotated figure 6), which would allow flow of coolant to a void section. Nelson teaches the void section defined by an inner circumference of a sidewall of the cutting part and the concave section directly engages the void (see annotated Fig. 7 below).
	 

    PNG
    media_image2.png
    201
    606
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    383
    609
    media_image3.png
    Greyscale

	It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the drill of Biomed Est to include a coolant passage within the coupling part and body part, that transitions from a tubular section to a concave section, as taught by Nelson because it would provide means, with enhanced flow, for supplying coolant during operation, to prevent overheating and tissue damage during bone cutting. 

Regarding claim 2, Biomed Est in view of Nelson teaches the drill of claim 1 (see rejection above). Nelson teaches the coolant passage has a smaller cross section than the portion of the void connected to the concave section (see annotated Figure below).

    PNG
    media_image4.png
    189
    609
    media_image4.png
    Greyscale

The combination of the void of Biomed Est having a straight, non-tapered void with the void of Nelson being formed by a portion of the concave section teaches that the cross-section of the void would be larger than the cross-section of the coolant passage (see reproduced figure below). 

    PNG
    media_image5.png
    211
    543
    media_image5.png
    Greyscale

Biomed Est further teaches the void is disposed to be surrounded from an upper side of the cutting blades adjacent to the body part to a predetermined position of the cutting blades, and an inner side of the cutting blades disposed below the void section is integrally formed with the cutting blades without a void (see annotated Figure 3 below).  

    PNG
    media_image6.png
    644
    369
    media_image6.png
    Greyscale

Regarding claim 3, Biomed Est in view of Nelson teaches the drill of claim 1 (see rejection above). Nelson teaches wherein the concave section is disposed above the cutting blades, disposed to be adjacent to the body part (the concave section extends from the coupling part to the body part and directs fluid towards the cutting blades), and having a form that is concave toward the body part, wherein the coolant passage passes through an apex of the concave section (see annotated Figure 6 of Nelson below). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the drill of Biomed Est to include a coolant passage within the coupling part and body part, that transitions from a tubular section to a concave section, as taught by Nelson because it would provide means, with enhanced flow, for supplying coolant during operation, to prevent overheating and tissue damage during bone cutting. 

    PNG
    media_image7.png
    201
    606
    media_image7.png
    Greyscale
 
Regarding claim 4, Biomed Est in view of Nelson teaches the drill of claim 1 (see rejection above). Biomed Est teaches wherein the cutting part further comprises a curved section configured to connect an upper portion of a preceding cutting blade and an upper portion of a following cutting blade which are adjacent to each other when viewed in the rotational direction (see annotated Fig. 3 below; the curved section connects the upper portion of two adjacent cutting blades), wherein the curved section is connected to the preceding cutting blade and the following cutting blade (see Fig. 3) such that a curved surface of the curved section that is disposed at the upper portion of the preceding cutting blade has a gentler slope than a surface of the curved section that is disposed at the upper portion of the following cutting blade (see annotated Figure 3 below).  

    PNG
    media_image8.png
    394
    200
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    574
    413
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    320
    416
    media_image10.png
    Greyscale

Regarding claim 5, Biomed Est in view of Nelson teaches the drill of claim 1 (see rejection above). Biomed Est teaches wherein the void section exposed between a preceding cutting blade and a following cutting blade, which are adjacent to each other in the rotational direction (the void is surrounded with the blades and peaks through between adjacent blades), is exposed with a larger area toward the body part in a vicinity of the preceding cutting blade than in a vicinity of the following cutting blade. The drill of Biomed Est has cutting blades arranged as a helix ([0004] lines 45-46), the void will be exposed with a larger area on one end of one blade than at the end of another blade, since the blades will be angled in a helical manner. It is by default that one side of the void between each set of blades will have a larger angle than the other side, since in a helix configuration, each edge slants at a different degree due to the twisting manner. In other words, the helical cutting portion will implicitly have one end with a larger area and one end with a smaller area between a set of blades (see annotated figure below).   

    PNG
    media_image11.png
    260
    172
    media_image11.png
    Greyscale

Regarding claim 7, Biomed Est in view of Nelson teaches the drill of claim 1 (see rejection above). Biomed Est further teaches wherein: the cutting blade is formed as a helix type (see Figure 3), and the void section is disposed to be surrounded by the cutting blade adjacent to the body part along a portion of an inner circumference of the cutting blade (see Figure 3; the void is disposed surrounded by the inner sides of the cutting edges 22); and 
the drill further comprises a side surface section formed as a surface without a step between the cutting blades below the void section (see annotated Fig, 3 below). 

    PNG
    media_image12.png
    599
    343
    media_image12.png
    Greyscale

Regarding claim 8, Biomed Est teaches the drill of claim 1 (see rejection above). Biomed Est teaches wherein the cutting part further comprises a curved section (see annotated Fig. 3 below).  

    PNG
    media_image8.png
    394
    200
    media_image8.png
    Greyscale

Regarding claim 9, Biomed Est in view of Nelson teaches the drill of claim 8 (see rejection above). Biomed Est teaches wherein the curved section and the void section are formed to match a trajectory of coolant generated such that as coolant passes through the coolant passage and the concave section the coolant is introduced at a larger amount to a top of the cutting blades as opposed to a bottom of the cutting blades to maximize a cooling range to the cutting part. The structure, position and manner of the cutting edges of the curved section and void will dictate the direction and trajectory of the coolant). The structure of the device indicates that the coolant will flow at a larger amount at the top of the cutting blades and a smaller amount at the lower end of the cutting blades as the coolant trails down along the sides of the lower end as it travels to the tip of the cutting blades. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Biomed Est (DE202011002653 U1) in view of Nelson (US 3,842,632), and further in view of Choi (International Patent Application WO2013042874 A1).
Regarding claim 6, Biomed Est in view of Nelson teaches the drill of claim 1 (see rejection above), wherein: each of the cutting blades includes upper cutting blades adjacent to the body part and lower cutting blades disposed below the upper cutting blade (see annotated Figure 3 below), but is silent to a guide groove between the upper cutting blade and the lower cutting blade is provided to guide the coolant in a direction opposite to the rotational direction while the alveolar bone is being cut.  


    PNG
    media_image13.png
    644
    369
    media_image13.png
    Greyscale

Choi teaches a dental drill in the same field of endeavor of dental tools for cutting alveolar bone to provide an improved tool for dental implant surgery with increased discharge capability and enhanced efficiency (Choi, [1] lines 1-4). Choi discloses a dental drill (Choi, 10, Fig. 2) with a plurality of cutting portions (Choi, 30, Fig. 2) including an upper cutting portion (Choi, 32, Fig. 2) and a lower cutting portion (Choi, 31, Fig. 2). Between the two cutting portions, Choi teaches an indented guide portion (Choi, 311a, Fig. 1) for guiding the dental drill in a direction for insertion into a desired position (Choi, [35], lines 1-3). This guiding portion extends circumferentially and is capable of directing the coolant flow since the drill moves along a rotational axis. Furthermore, Biomed Est in view of Nelson teaches the void section is disposed surrounded by the “upper” cutting blades, since the modification of the drill will place the lower cutting portion below the existing “upper” one. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the drill of Biomed Est in view of Nelson to have two cutting portions and a guide portion in between them because the lower or first cutting portion would serve to introduce the drill to and pulverize alveolar bone and the upper or second cutting portion would guide the alveolar bone chippings while further cutting into a desired position. The guide portion will facilitate directing both the alveolar chippings and the cooling media in order to enhance irrigation and minimize heat generation, resulting in increased total efficiency.
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINA FARAJ/               Examiner, Art Unit 3772            

/HEIDI M EIDE/               Primary Examiner, Art Unit 3772
12/9/2022